AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) is made and entered into as of this 19th day of June, 2002, by and
between MFPB 290 WEST, LTD., a Texas limited partnership, MANNY FARAHANI, and
PETER BARLIN (collectively “Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”), with reference to the following facts:

A.          Seller owns certain real property located in 5508 Highway 290 West,
City of Austin, Travis County, Texas commonly known as 5508 Highway 290 West and
such other assets, as the same are herein described.

B.          Seller desires to sell to Buyer and Buyer desires to purchase from
Seller such real property and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1.          Purchase and Sale.

 

1.1.

          The purchase and sale includes, and at Close of Escrow (hereinafter
defined) Seller shall sell, transfer, grant and assign to Buyer, Seller’s entire
right and interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):

 

 

 

 

 

 

1.1.1.

          That certain real property commonly known as 5508 Highway 290 West,
located at 5508 Highway 290 West, Austin, Texas and more specifically described
in Exhibit “A” attached hereto, together with all structures, buildings,
improvements, machinery, fixtures, and equipment affixed or attached to the real
property and all easements, development rights, rights of way, and other rights
appurtenant to the real property (all of the foregoing being collectively
referred to herein as the “Real Property”);

 

 

 

 

 

 

1.1.2.

          All leases (the “Leases”), including associated amendments, with all
persons (“Tenants”) leasing the Real Property or any part thereof or hereafter
entered into in accordance with the terms hereof prior to Close of Escrow,
together with all security deposits, other deposits held in connection with the
Leases, Lease guarantees and other similar credit enhancements providing
additional security for such Leases;

Agreement – Page 1



--------------------------------------------------------------------------------


 

 

1.1.3.

          All tangible and intangible personal property owned by Seller located
on or used in connection with the Real Property, including, specifically,
without limitation, equipment, furniture, tools and supplies, and all related
intangibles including Seller’s interest in the name “5508 Highway 290 West” (the
“Personal Property”);

 

 

 

 

 

 

1.1.4.

          All service contracts, agreements, warranties and guaranties relating
to the operation, use or maintenance of the Property (the “Contracts”); and

 

 

 

 

 

 

1.1.5.

          To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).

2.          Purchase Price.

The total Purchase Price of the Property shall be Ten Million Three Hundred Two
and No/100 Dollars ($10,302,000.00) (“Purchase Price”) payable as follows:

 

2.1.           Deposit/Further Payments.

 

 

 

 

 

 

2.1.1.

          Within two (2) business days following the date a fully executed
original of this Agreement is delivered to the Escrow Holder (such delivery date
hereafter the “Effective Date”), Buyer shall deposit into Escrow (hereinafter
defined) the amount of One Hundred Thousand and No/100 Dollars ($100,000.00)
(the “Deposit”), by wire payable to Heritage Title Company, Attn: Terry Nassour
(“Escrow Holder”). Escrow Holder shall place the Deposit (hereinafter defined)
into an interest bearing money market account at a bank or other financial
institution reasonably satisfactory to Buyer, and interest thereon shall be
credited to Buyer’s account and shall be deemed to be part of the Deposit
(hereinafter defined). The Deposit shall be non-refundable, except in the event
of Buyer’s termination of this Agreement as a result of (i) a default on the
part of Seller hereunder, (ii) a casualty or condemnation that entitles Buyer to
terminate this Agreement, (iii) the failure of a Buyer condition precedent or
(iv) any other provision of this Agreement which expressly calls for the Deposit
to be returned to Buyer. The Deposit shall be applied to the Purchase Price at
Close of Escrow.

 

 

 

 

 

 

2.1.2.

          On or before Close of Escrow, Buyer shall deposit with the Escrow
Holder to be held in Escrow the balance of the

Agreement – Page 2



--------------------------------------------------------------------------------

 

 

 

Purchase Price, in immediately available funds by wire payable to Escrow Holder.

3.          Title to Property.

 

3.1.           Title Insurance.

 

 

 

Seller will, at Seller’s sole expense, cause Escrow Holder to issue a Texas form
Owner Policy of Title Insurance (the “Title Policy”) from Heritage Title Company
(the “Title Company”) for and on behalf of Buyer, in the total amount of the
Purchase Price, insuring good and indefeasible title in and to the Real
Property. The Title Policy shall be free and clear of exceptions except for the
Permitted Exceptions (hereinafter defined) included in such policy and approved
by Buyer as herein described, and the standard printed exceptions and other
common exceptions generally included in Texas form Commitments for Title
Insurance, which shall be modified as follows:

 

 

 

 

3.1.1.

          the exception for restrictive covenants shall be deleted or shall list
only specific restrictions, if any;

 

 

 

 

 

 

3.1.2.

          the exception for area and boundaries shall be annotated to show that
upon receipt by the Title Company of a satisfactory survey and payment of the
additional premium, the exception will be limited to “shortages in area” in the
Title Policy (defined below);

 

 

 

 

 

 

3.1.3.

          the exception for ad valorem taxes shall reflect only taxes for the
current year which are not delinquent;

 

 

 

 

 

 

3.1.4.

          there shall be no exception for “visible and apparent easements,” for
“public or private roads” or the like (although exception may be made to a
specified unrecorded exception shown on the Survey); and

 

 

 

 

 

 

3.1.5.

          there shall be no exception for rights of parties in possession except
those holding under written leases.

 

 

 

 

 

3.2.           Procedure for Approval of Title.

 

 

 

 

Seller shall, no later than ten (10) days following the Effective Date, provide
to Buyer a current title insurance commitment for the Real Property, including
good and legible copies of all related items certified as exceptions thereto
(the “Title Documents”). Buyer shall have thirty (30) days following receipt of
the later of the Title Documents and the Survey (hereinafter defined) to review
and approve, in writing, the

Agreement – Page 3



--------------------------------------------------------------------------------

 

condition of the title to the Real Property (“Title Review Period”). If the
Title Documents (or the Survey described in Paragraph 4.1.1) reflect or disclose
any defect, exception or other matter affecting the Real Property (“Title
Defects”) that is unacceptable to Buyer, then Buyer shall provide Seller with
written notice of Buyer’s objections no later than the conclusion of the Title
Review Period; provided, however, if Buyer shall fail to notify Seller in
writing within the Title Review Period of any specific objections to the state
of title to the Real Property, then Buyer shall be deemed to have accepted all
exceptions to title or other conditions or matters which are shown on the Survey
or described in the Title Documents, with the exception of any matters listed on
Schedule C to the Title Commitment, which items shall be objections to title and
shall be cured or otherwise addressed to the satisfaction of the Title Company
either prior to or at the Close of Escrow. Seller may, at its sole option,
elect, by written notice given to Buyer within three (3) days following the
conclusion of the Title Review Period (“Seller’s Notice Period”), to cure or
remove the objections made or deemed to have been made by Buyer; provided,
however, Seller shall in all events have the obligation to (i) act in good faith
in making such election and curing any Title Defects that Seller elects to cure,
(ii) specifically remove any monetary encumbrances affecting the Real Property,
and (iii) remove any Title Defect that attaches to the Real Property subsequent
to the conclusion of the Title Review Period. The failure of Seller to deliver
written notice electing to cure any or all such objected to exceptions during
the Seller’s Notice Period shall be deemed an election by Seller not to cure
such exceptions. Should Seller elect to attempt to cure or remove any objection,
Seller shall have fifteen (15) days from the conclusion of the Title Review
Period (“Cure Period”) in which to accomplish the cure. In the event Seller
elects (or is deemed to have elected) not to cure or remove any objection, then
Buyer shall be entitled, as Buyer’s sole and exclusive remedies, either to (i)
terminate this Agreement and obtain a refund of the Deposit or (ii) waive any
objections that Seller has not elected to cure and close this transaction as
otherwise contemplated herein. The failure of Buyer to provide written notice to
Seller within ten (10) days following the expiration of the Seller’s Notice
Period waiving any objections Seller has not elected to cure shall be deemed an
election by Buyer to terminate this Agreement. Any exceptions to title accepted
by Buyer pursuant to the terms of this paragraph shall be deemed “Permitted
Exceptions.”

4.          Due Diligence Items.

 

4.1.

          Seller shall, within five (5) business days after the Effective Date
(the “Delivery Date”), deliver to Buyer each of the following (collectively, the
“Due Diligence Items”):

Agreement – Page 4



--------------------------------------------------------------------------------

 

 

4.1.1.

          Seller’s most recent survey of the Real Property (the “Survey”) which
shall be subsequently updated by Seller in conformance with the ALTA/ASCM
Standard Detail Requirements and Accuracy Standards for improved properties of
this nature, to a date after the Effective Date, with the updated being
delivered to Buyer within thirty (30) days of the Effective Date;

 

 

 

 

 

 

4.1.2.

          Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications and correspondences
thereof;

 

 

 

 

 

 

4.1.3.

          A “rent roll” with respect to the Real Property for the calendar month
immediately preceding the Effective Date, showing with respect to each Tenant of
the Real Property: (1) the name of the Tenant, (2) the number of rentable square
feet in Tenant’s premises as set forth in Tenant’s Lease, (3) the current
monthly base rental payable by such Tenant, (4) the term of the Lease, (5) any
available options for the Tenant under the Lease; and (6) the amount of any
security deposit;

 

 

 

 

 

 

4.1.4.

          An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent and a Tenant by
Tenant monthly aging report for the preceding 24 months;

 

 

 

 

 

 

4.1.5.

          A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Real Property, if any, together with copies of the same;

 

 

 

 

 

 

4.1.6.

          All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Real Property in the
possession of Seller or under the control of Seller, if any;

 

 

 

 

 

 

4.1.7.

          True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two (2)
years prior to the current year and, if available, for the current year;

 

 

 

 

 

 

4.1.8.

          A schedule of all current or pending litigation with respect to the
Real Property or any part thereof, if any, or otherwise with respect to Seller
that might have a material adverse effect on Seller’s ability to perform
hereunder, together with a brief description of each such proceeding;

Agreement – Page 5



--------------------------------------------------------------------------------

 

 

4.1.9.

          Operating statements for the Real Property for calendar years 2000,
2001 and 2002 year to date, or if shorter, for any periods during which Seller
was owner of the Real Property;

 

 

 

 

 

 

4.1.10.

          Copies of Tenant files and records relating to the ownership and
operation of the Real Property (provided, however, with Buyer’s consent such
files and records may be made available for inspection by Buyer during ordinary
business hours at Seller’s management office);

 

 

 

 

 

 

4.1.11.

          An inventory of all personal property located on the Real Property
which is used in the maintenance of the Real Property or stored for future use
with the Real Property;

 

 

 

 

 

 

4.1.12.

          Copies of existing loan documents and notes affecting the Real
Property, if loan is to be assumed;

 

 

 

 

 

 

4.1.13.

          Copies of utility bills for the Real Property for the calendar years
2000, 2001 and 2002 year to date to the extent they have been retained by
Seller; and

 

 

 

 

 

 

4.1.14.

          The most recent environmental report on the Property in Seller’s
possession or control.

 

 

 

 

4.2.           Estoppel Certificates.

 

 

 

 

Seller shall obtain and deliver to Buyer, no later than ten (10) days prior to
Close of Escrow, estoppel certificates in the form acceptable to Buyer’s lender
and/or Buyer from (a) Air Products and Chemicals, Inc., Surveying and Mapping,
Epic Edge, E-Comm Network, Brooks Automation, Inc., SunGard Energy System and
State of Texas (the “Major Tenants”) and (b) seventy five percent (75%) of all
remaining Tenants of the Real Property (measured by square footage occupied)
(the “Required Percentage Estoppels”), in all cases in a form provided by, or
otherwise approved by, Buyer within fifteen (15) days of the Effective Date. In
the event Seller is unable to obtain the Required Percentage Estoppels despite
diligent efforts to do so, Seller may deliver to Buyer an estoppel certificate
executed by Seller and otherwise in form approved by Buyer covering sufficient
estoppels that, together with those obtained, equal the Required Percentage
Estoppels; provided, however, Seller shall thereafter continue to use diligent
efforts to obtain an estoppel certificate executed by any such Tenant. Whether
executed by the Tenant or by Seller, the matters certified in the estoppel
certificates shall be subject to Buyer’s reasonable approval. Buyer shall notify
Seller within three (3) business days following receipt of a copy of any
executed estoppel certificate of Buyer’s approval or disapproval and the basis
of such disapproval, if

Agreement – Page 6



--------------------------------------------------------------------------------

 

disapproved. If (a) Buyer reasonably disapproves of any estoppel certificate,
and Seller is unable to deliver a reasonably acceptable estoppel certificate
prior to the Close of Escrow, and, without such estoppel certificate Seller will
have failed to deliver the Required Percentage Estoppels or (b) Seller is unable
to deliver acceptable forms of the Major Estoppels, this Agreement shall
automatically terminate, Buyer shall be entitled to a refund of the Deposit
without any further action required by any party, and neither party shall have
any further obligation to the other. In addition to the foregoing, Seller shall
use diligent efforts to obtain any and all subordination, attornment and
non-disturbance agreements required by Buyer’s lender.

5.          Inspections.

 

5.1.           Procedure; Indemnity.

 

 

 

Buyer, at its sole expense, shall have the right to conduct a feasibility,
environmental, engineering and physical study of the Real Property at any time
from and after Effective Date and for a period of thirty (30) days thereafter
(the “Due Diligence Period”); provided, however, if the Due Diligence Items are
not delivered on the Delivery Date, Buyer may, by written notice delivered prior
to the conclusion of the original Due Diligence Period, extend the Due Diligence
Period for a period equal to the associated delay in delivery of such materials
beyond the Delivery Date. Buyer and its duly authorized agents or
representatives shall be permitted to enter upon the Real Property at all
reasonable times during the Due Diligence Period in order to conduct engineering
studies, soil tests and any other inspections and/or tests that Buyer may deem
necessary or advisable (collectively, the “Inspections”). Buyer agrees to
promptly discharge any liens that may be imposed against the Real Property as a
result of Buyer’s Inspections and to defend, indemnify and hold Seller harmless
from all claims, suits, losses, costs, expenses (including without limitation
court costs and attorneys’ fees), liabilities, judgments and damages incurred by
Seller as a result of any Inspections performed by Buyer. Buyer shall have the
right to conduct Tenant interviews during the Due Diligence Period.

 

 

 

 

 

5.2.           Approval.

 

 

 

 

5.2.1.

          Buyer shall have until the conclusion of the Due Diligence Period (as
the same may be extended in accordance with the terms of Paragraph 5.1 above) to
approve or disapprove of the Inspections and the Due Diligence Items enumerated
in Paragraph 4. If Buyer shall fail to deliver a written notice to Seller and
Escrow Holder within the Due Diligence Period

Agreement – Page 7



--------------------------------------------------------------------------------

 

 

 

approving the condition of the Real Property this Agreement shall thereupon be
automatically terminated, Buyer shall not be entitled to purchase the Real
Property, Seller shall not be obligated to sell the Real Property to Buyer and
the parties shall be relieved of any further obligation to each other with
respect to the Real Property. Upon termination, Escrow Holder shall, without any
further action required from any party, return all documents to the parties who
deposited same and shall pay the Deposit to Seller and no further duties shall
be required of Escrow Holder.

 

 

 

 

 

 

5.2.2.

          Notwithstanding anything to the contrary contained herein, Buyer
hereby agrees that in the event this Agreement is terminated for any reason,
then Buyer shall promptly and at its sole expense return to Seller all Due
Diligence Items which have been delivered by Seller to Buyer in connection with
Buyer’s inspection of the Real Property.

6.          Escrow.

 

6.1.           Opening.

 

 

 

 

Purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder within two (2) business days after
the execution of this Agreement by Seller and Buyer. This Agreement shall be
considered as the Escrow instructions between the parties, with such further
consistent instructions as Escrow Holder shall require in order to clarify its
duties and responsibilities. If Escrow Holder shall require further Escrow
instructions, Escrow Holder may prepare such instructions on its usual form.
Such further instructions shall, so long as not inconsistent with the terms of
this Agreement, be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and any further
Escrow instructions, the terms and conditions of this Agreement shall control.

 

 

 

6.2.           Close of Escrow.

 

 

 

 

Escrow shall close at a mutually agreeable date (“Close of Escrow”) within
fifteen (15) days after the expiration of the Due Diligence Period (as such
period may be extended pursuant to Paragraph 5.1 hereof). The foregoing
notwithstanding, Buyer may, at Buyer’s election, and upon payment of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) to Escrow Agent, extend the
Close of Escrow for additional periods of thirty (30) days. Any payments
received by Seller pursuant

Agreement – Page 8



--------------------------------------------------------------------------------

 

hereto shall be non refundable, except in the event of Buyer’s termination of
this Agreement as a result of (i) a default on the part of Seller hereunder,
(ii) a casualty or condemnation that entitles Buyer to terminate this Agreement,
or (iii) the failure of a Buyer condition precedent, and applied to the Purchase
Price at Close of Escrow.

 

 

 

 

 

6.3.           Buyer Required to Deliver.

 

 

 

 

Buyer shall deliver to Escrow the following:

 

 

 

 

6.3.1.

          In accordance with Paragraph 2, the Deposit;

 

 

 

 

 

 

6.3.2.

          On or before Close of Escrow, the balance of the Purchase Price;
provided, however that Buyer shall not be required to deposit the balance of the
Purchase Price into Escrow until Buyer has been notified by Escrow Holder that
(i) Seller has delivered to Escrow each of the documents and instruments to be
delivered by Seller in connection with Buyer’s purchase of the Property, (ii)
Title Company has committed to issue and deliver the Title Policy to Buyer, and
(iii) the only impediment to Close of Escrow is delivery of such amount by or on
behalf of Buyer;

 

 

 

 

 

 

6.3.3.

          On or before Close of Escrow, such other documents as Escrow Holder
may require from Buyer in order to issue the Title Policy;

 

 

 

 

 

 

6.3.4.

          An original Assignment and Assumption Agreement, duly executed by
Buyer assuming all of Seller’s right, title and interest in and to the Leases,
the Permits and the Contracts from and after the Close of Escrow, together with
originals of notice letters to tenants (as prepared by Seller and delivered to
Buyer for execution at Closing), duly executed by Buyer, advising each tenant of
Buyer’s acquisition of the Property, Buyer’s assumption of the obligations of
the landlord under the Leases (including responsibility for security deposits),
and the new locations for payment of rent and delivery of notices.

 

 

 

 

 

6.4.           Seller Required to Deliver.

 

 

 

 

 

On or before Close of Escrow, Seller shall deliver to Escrow or Buyer, as
applicable, the following:

 

 

 

 

 

 

6.4.1.

          A duly executed and acknowledged Special Warranty Deed, conveying fee
title to the Real Property in favor of Buyer;

Agreement – Page 9



--------------------------------------------------------------------------------

 

 

6.4.2.

          A completed Certificate of Non-Foreign Status, duly executed by Seller
under penalty of perjury;

 

 

 

 

 

 

6.4.3.

          A Bill of Sale, for the Personal Property, if any, in favor of Buyer
and duly executed by Seller;

 

 

 

 

 

 

6.4.4.

          Such other documents as Escrow Holder may require from Seller in order
to issue the Title Policy;

 

 

 

 

 

 

6.4.5.

          Tenant’s estoppel certificates as required by and provided for in
Paragraph 4.2 and SNDA as required by and provided for in Paragraph 9.1.7;

 

 

 

 

 

 

6.4.6.

          An original Assignment and Assumption Agreement duly executed and
acknowledged by Seller, assigning all of Seller’s interest in and to the Leases,
Contracts and Permits to Buyer from and after the Close of Escrow;

 

 

 

 

 

 

6.4.7.

          To Buyer, all keys to all buildings and other improvements located on
the Real Property, combinations to any safes thereon, and security devices
therein in Seller’s possession;

 

 

 

 

 

 

6.4.8.

          A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership as set forth;

 

 

 

 

 

 

6.4.9.

          To Buyer, the original Leases; and

 

 

 

 

 

 

6.4.10.

          To Buyer, all records and files relating to the management or
operation of the Real Property, including, without limitation, all insurance
policies, all security contracts, all tenant files (including correspondence),
property tax bills, and all calculations used to prepare statements of rental
increases under the Leases and statements of common area charges, insurance,
property taxes and other charges which are paid by Tenants of the Real Property.

 

 

 

 

 

6.5.           Buyer’s Costs.

 

 

 

 

 

Buyer shall pay the following:

 

 

 

 

 

 

6.5.1.

          One-half (1/2) of Escrow Holder’s fee, costs and expenses;

 

 

 

 

 

 

6.5.2.

          The cost of recording any deed of trust or other documentation
required by Buyer’s lender in conjunction with any financing obtained by Buyer;
and

Agreement – Page 10



--------------------------------------------------------------------------------

 

 

6.5.3.

          All other costs customarily borne by purchasers of real property in
Travis County, Texas.

 

 

 

 

 

6.6.           Seller’s Costs.

 

 

 

 

Seller shall pay the following:

 

 

 

 

 

 

6.6.1.

          One-half (1/2) of Escrow Holder’s fees, costs and expenses;

 

 

 

 

 

 

6.6.2.

          The cost of recording the Deed and any transfer tax;

 

 

 

 

 

 

6.6.3.

          Escrow Holder’s premium for the Title Policy; and

 

 

 

 

 

 

6.6.4.

          All other costs customarily borne by sellers of real property in
Travis County, Texas.

 

 

 

 

 

6.7.           Prorations.

 

 

 

 

6.7.1.

          Real property taxes, personal property taxes, assessments, rents, and
CAM expenses shall be prorated through Escrow between Buyer and Seller as of
Close of Escrow. All security deposits shall be paid over to Buyer. Rents and
CAM expenses shall be approved by Buyer prior to Close of Escrow. Any delinquent
rents attributable to periods prior to the Close of Escrow and which are
collected by Buyer or Seller shall be retained by or paid to Seller; provided,
however, that any amounts collected by Buyer or Seller shall be first applied to
any rents then due to Buyer and, if collected by Seller, remitted to Buyer for
such purpose. Seller shall have the right to pursue any Tenant for delinquent
rent, but shall not (a) cause Tenant to be delinquent for their current rent or
become financially unstable or (b) have the right to seek eviction of the Tenant
by unlawful detainer or other means. Tax and assessment prorations shall be
based on the latest available tax bill. If after Close of Escrow either party
receives any further or supplemental tax bill relating to any period prior to
Close of Escrow, the recipient shall promptly deliver a copy of such tax bill to
the other party, and not later than ten (10) days prior to the delinquency date
shown on such tax bill Buyer and Seller shall deliver to the taxing authority
their respective shares of such tax bill, prorated as of Close of Escrow. All
prorations shall be based on a 360-day year.

 

 

 

 

 

 

6.7.2.

          All leasing commissions owing and tenant improvements with respect to
the Real Property entered into prior to execution of the Agreement including,
but not limited to,

Agreement – Page 11



--------------------------------------------------------------------------------

 

 

 

commissions for lease renewals and expansion options, shall be paid by Seller,
and Seller shall indemnify and hold Buyer harmless for lease commission claims
brought against the Real Property arising therefrom. All leasing commissions and
tenant improvement costs for new Leases executed after the date of this
Agreement shall be prorated between Buyer and Seller as their respective periods
of ownership bears to the primary term of the new Lease subject, in all events,
to the prior approval of said Leases as herein provided by Buyer pursuant to
Paragraph 7.3.

 

 

 

 

 

 

6.7.3.

          Seller agrees to indemnify and hold Buyer harmless from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
including court costs and reasonable attorney fees (except those items which
under the terms of this Agreement specifically become the obligation of Buyer),
brought by third parties and based on events occurring on or before the Close of
Escrow and which are in any way related to the Property.

 

 

 

 

 

 

6.7.4.

          Buyer agrees to indemnify and hold Seller harmless of and from any and
all liabilities, claims, demands, suits and judgments, of any kind or nature,
including court costs and reasonable attorneys fees, brought by third parties
and based on events occurring subsequent to the Close of Escrow and which are in
any way related to the Property.

 

 

 

 

 

6.8.           Determination of Dates of Performance.

 

 

 

 

Promptly after delivery to Buyer of the Title Documents, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:

 

 

 

 

 

6.8.1.

          The Effective Date pursuant to Paragraph 2.1.1;

 

 

 

 

 

 

6.8.2.

          The date of receipt of the Title Documents by Buyer;

 

 

 

 

 

 

6.8.3.

          The date by which title must be approved by Buyer pursuant to
Paragraph 3.2;

 

 

 

 

 

 

6.8.4.

          The Delivery Date pursuant to Paragraph 4.1;

 

 

 

 

 

 

6.8.5.

          The date by which the Inspections and Due Diligence Items must be
approved by Buyer pursuant to Paragraph 5.2;

 

 

 

 

 

 

6.8.6.

          The date by which the amounts described in Paragraph 2 must be
deposited by Buyer, for which determination

Agreement – Page 12



--------------------------------------------------------------------------------

 

 

 

Escrow Holder shall assume satisfaction of the condition expressed in Paragraph
2 on the last date stated for its satisfaction; and

 

 

 

 

 

 

6.8.7.

          The date of Close of Escrow pursuant to Paragraph 6.2.

 

 

 

 

 

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

7.          Seller Representations, Warranties, and Covenants

 

7.1.           Representations and Warranties.

 

 

 

Seller hereby represents and warrants as of the date hereof and as of the Close
of Escrow by appropriate certificate to Buyer as follows:

 

 

 

 

7.1.1.

          MFPB 290 West, Ltd. is a limited partnership, duly formed and validly
existing under the law of the State of Texas. Seller has full power and
authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Seller
have been duly and validly authorized by all necessary action on the part of
Seller and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, agreement or instrument to which Seller is a party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

 

 

 

 

 

 

7.1.2.

          Manny Farahani and Peter Barlin currently hold good and indefeasible
title to the Real Property for the benefit of MFPB 290 West, Ltd., subject to
the Permitted Exceptions and shall convey record title to MFPB 290 West, Ltd.
prior to the Close of Escrow. There are no outstanding rights of first refusal,
rights of reverter or options relating to the Real Property or any interest
therein. To Seller’s knowledge, there are no unrecorded or undisclosed documents
or other matters which affect title to the Real Property. Subject to the Leases,
Seller has enjoyed the

Agreement – Page 13



--------------------------------------------------------------------------------

 

 

 

continuous and uninterrupted quiet possession, use and operation of the Real
Property, without material complaint or objection by any person.

 

 

 

 

 

 

7.1.3.

          Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code.

 

 

 

 

 

 

7.1.4.

          There are no on-site employees of Seller at the Real Property, and
following the Close of Escrow, Buyer shall have no obligation to employ or
continue to employ any individual employed by Seller or its affiliates in
connection with the Real Property.

 

 

 

 

 

 

7.1.5.

          Except as set forth on any schedule of litigation delivered pursuant
to Paragraph 4.1.9, there are no actions, suits or proceedings pending, or to
the best of Seller’s knowledge, threatened against Seller and affecting any
portion of the Real Property, at law or in equity, or before or by any federal,
state, municipal, or other governmental court, department, commission, board,
bureau, agency, or instrumentality, domestic or foreign.

 

 

 

 

 

 

7.1.6.

          Seller has not received any notice of any violations of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Real
Property or any portion thereof.

 

 

 

 

 

 

7.1.7.

          There are no unpaid bills, claims, or liens in connection with any
construction or repair of the Real Property except for those that will be paid
in the ordinary course of business prior to Close of Escrow or which have been
bonded over or the payment of which has otherwise been adequately provided for
to the satisfaction of Buyer.

 

 

 

 

 

 

7.1.8.

          Seller has not experienced any material physical or mechanical defects
in the buildings or any material settlement or earth movement affecting the Real
Property.

 

 

 

 

 

 

7.1.9.

          To Seller’s knowledge, the zoning of the Real Property permits the
current building and use of the Real Property, and to Seller’s knowledge there
is no pending, or contemplated, rezoning. To Seller’s knowledge, the Real
Property complies with all applicable subdivision laws and all local ordinances
enacted thereunder and no subdivision or parcel map not already obtained is
required to transfer the Real Property to Buyer.

 

 

 

 

 

 

7.1.10.

          The information in the Rent Roll is true, correct, and complete.
Seller has or will pursuant to Paragraph 4 and

Agreement – Page 14



--------------------------------------------------------------------------------

 

 

 

Paragraph 7.3 deliver to Buyer true, accurate and complete copies of all of the
Leases and there are no leases, subleases, licenses, occupancies or tenancies in
effect pertaining to any portion of the Real Property, and no persons, tenants
or entities occupy space in the Real Property, except as stated in the Rent
Roll. There are no options or rights to renew, extend or terminate the Leases or
expand any Lease premises, except as shown in the Rent Roll and the Leases. No
brokerage commission or similar fee is due or unpaid by Seller with respect to
any Lease, and there are no written or oral agreements that will obligate Buyer,
as Seller’s assignee, to pay any such commission or fee under any Lease or
extension, expansion or renewal thereof. The Leases and any guaranties thereof
are in full force and effect, and are subject to no defenses, setoffs or
counterclaims for the benefit of the Tenants thereunder. Neither Seller nor, to
Seller’s knowledge, any Tenant is in default under its Lease. Seller is in full
compliance with all of the landlord’s obligations under the Leases, and Seller
has no obligation to any Tenant under the Leases to further improve such
Tenant’s premises or to grant or allow any rent or other concessions. No rent or
other payments have been collected in advance for more than one (1) month and no
rents or other deposits are held by Seller, except the security deposits
described on the Rent Roll and rent for the current month. Each rental
concession, rental abatement or other benefit granted to Tenants under the
Leases will have been fully utilized prior to the Close of Escrow.

 

 

 

 

 

 

7.1.11.

          To Seller’s knowledge, there are no presently pending or contemplated
proceedings to condemn the Real Property or any part of it.

 

 

 

 

 

 

7.1.12.

          To Seller’s knowledge, all water, sewer, gas, electric, telephone and
drainage facilities, and all other utilities required by law or by the normal
operation of the Real Property are connected to the Real Property and are
adequate to service the Real Property in its present use and normal usage by the
Tenants and occupants of the Real Property and are in good working order and
repair.

 

 

 

 

 

 

7.1.13.

          To Seller’s knowledge, Seller has all licenses, permits (including,
without limitation, all building permits and occupancy permits), easements and
rights-of-way which are required in order to continue the present use of the
Real Property and ensure adequate vehicular and pedestrian ingress and egress to
the Real Property.

Agreement – Page 15



--------------------------------------------------------------------------------

 

 

7.1.14.

          Except for the Contracts, there are no agreements or other obligations
which may affect the current use of the Real Property.  Seller has fully
performed all of the obligations required to be performed by Seller under the
Contracts, and to Seller’s knowledge, the other parties to the same are not in
default thereunder.

 

 

 

 

 

 

7.1.15.

          The operating statements furnished to Buyer in connection with or
pursuant to this Agreement (a) accurately reflect the financial condition of the
Real Property as of the date thereof and (b) do not fail to state any material
liability, contingent or otherwise, or any other facts the omission of which
would be misleading.

 

 

 

 

 

 

7.1.16.

          Seller has no knowledge of nor received any written notice of
violation issued pursuant to any environmental law with respect to the Real
Property or any use or condition thereof. There are no above-ground or
underground storage tanks located on the Real Property.

 

 

 

 

 

 

7.1.17.

          Seller has not released and, to the best of Seller’s knowledge, there
has been no release of, any pollutant or hazardous substance of any kind onto or
under the Real Property that affects the Real Property or that would result in
the prosecution of any claim, demand, suit, action or administrative proceeding
against Buyer as owner of the Real Property based on any environmental
requirements of state, local or federal law including, but not limited to, the
Comprehensive Environmental Response Compensation and Liability Act of 1980,
U.S.C. 9601 et seq.

 

 

 

 

 

7.2.          Indemnity; Survival.

 

 

 

The foregoing representations and warranties of Seller are made by Seller as of
the date hereof and again as of Close of Escrow and shall survive the Close of
Escrow for a period of one year and shall not be merged as of the date of the
Close of Escrow hereunder. Seller shall indemnify and defend Buyer against and
hold Buyer harmless from, and shall be responsible for all claims, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorney’s fees, that may be suffered or incurred by Buyer, including any third
party due diligence expenses incurred by Buyer, if any representation or
warranty made by Seller is untrue or incorrect in any material respect when
made. The terms of Seller’s indemnity set forth above with respect to the
representations and

Agreement – Page 16



--------------------------------------------------------------------------------

 

warranties made herein shall survive for a period of one year following the
Close of Escrow.

 

 

 

7.3.           Covenants of Seller. Seller hereby covenants from and after the
Effective Date as follows:

 

 

 

 

 

7.3.1.

          To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts
as are maintained by Seller on the date hereof.

 

 

 

 

 

 

7.3.2.

          That any building constituting an improvement on the Real Property
will be in substantially the same physical condition at the Close of Escrow that
it was at the date of Buyer’s inspection, ordinary wear and tear excepted, and
that all normal maintenance has been conducted from and after the Effective Date
in the same fashion as prior to the Effective Date.

 

 

 

 

 

 

7.3.3.

          To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent, which shall not be unreasonably withheld,
condition, or delayed.  Exercise of a mandatory renewal option shall not be
considered a new lease. To the extent specifically disclosed to Buyer in
connection with any request for approval, any brokerage commission and the cost
of Tenant improvements or other allowances payable with respect to a new Lease
shall be prorated between Buyer and Seller in accordance with their respective
periods of ownership as it bears to the primary term of the new Lease. Further,
Seller will not modify or cancel any existing Lease covering space in the Real
Property without first obtaining the written consent of Buyer which shall not be
unreasonably withheld, condition, or delayed. Buyer shall have five (5) business
days following receipt of a request for any consent pursuant to this paragraph
in which to approve or disapprove of any new Lease or any modification or
cancellation of any existing Lease. Failure to respond in writing within said
time period shall be deemed to be consent. Seller’s execution of a new lease or
modification or cancellation of an existing Lease following Buyer’s reasonable
refusal to consent thereto shall constitute a default hereunder.

 

 

 

 

 

 

7.3.4.

          To not sell, assign, or convey any right, title, or interest
whatsoever in or to the Real Property, or create or permit to attach any lien,
security interest, easement, encumbrance,

Agreement – Page 17



--------------------------------------------------------------------------------

 

 

 

charge, or condition affecting the Real Property (other than the Permitted
Exceptions).

 

 

 

 

 

 

7.3.5.

          To not, without Buyer’s written approval, (a) amend or waive any right
under any Contract, or (b) enter into any service, operating or maintenance
agreement affecting the Real Property that would survive the Close of Escrow.

 

 

 

 

 

 

7.3.6.

          To fully and timely comply with all material obligations to be
performed by it under the Leases and Contracts, and all Permits, licenses,
approvals and laws, regulations and orders applicable to the Real Property.

 

 

 

 

 

 

7.3.7.

          To provide Buyer with monthly rent rolls containing the same
information in its rent roll delivered pursuant to Section 4.1.3.

 

 

 

 

 

 

7.3.8.

          To provide Buyer with copies of (a) any default letters sent to
tenants and, (b) any copies of correspondence received from a Tenant that it is
“going dark” or seeking to re-negotiate its lease and (c) notices of bankruptcy
filings received with respect to any Tenant.

8.          Buyer Representations and Warranties.

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Close of Escrow by appropriate certificate that:

 

Buyer is a limited liability company duly organized and validly existing under
the laws of the Commonwealth of Virginia. Buyer has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.

9.          Conditions Precedent to Close of Escrow

Agreement – Page 18



--------------------------------------------------------------------------------

 

9.1.          Conditions Precedent.

 

 

 

The obligations of Buyer to purchase the Property pursuant to this Agreement
shall, at the option of Buyer, be subject to the following conditions precedent:

 

 

 

 

9.1.1.

          All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Close of Escrow, and Seller shall not have on or
prior to the Close of Escrow, failed to meet, comply with or perform in any
material respect any covenants or agreements on Seller’s part as required by the
terms of this Agreement.

 

 

 

 

 

 

9.1.2.

          There shall be no change in the matters reflected in the Title
Documents, and there shall not exist any encumbrance or title defect affecting
the Real Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.

 

 

 

 

 

 

9.1.3.

          Unless Seller receives notice from Buyer at least thirty (30) days
prior to the Close of Escrow, effective as of the Close of Escrow, any
management agreement affecting the Real Property shall be terminated by Seller
and any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.

 

 

 

 

 

 

9.1.4.

          Seller shall have operated the Real Property from and after the date
hereof in substantially the same manner as prior thereto.

 

 

 

 

 

 

9.1.5.

          Seller shall deliver to Buyer copies of Tenant insurance certificates.

 

 

 

 

 

 

9.1.6.

          No Major Tenant shall be in default under its lease nor shall any
Major Tenant given notice that it is discontinuing operations at the Real
Property nor shall a Major Tenant filed bankruptcy or sough any similar debtor
protective measure.

 

 

 

 

 

 

9.1.7.

          If Buyer’s lender requires the execution of subordination,
non-disturbance and attornment agreements (“SNDAs”) from tenants as a condition
to closing the loan to Buyer, Buyer’s obligations under this Agreement shall be
subject to the delivery of SNDAs in form and substance acceptable to Buyer’s
lender.

Agreement – Page 19



--------------------------------------------------------------------------------

 

 

9.1.8.

          If any security deposit is in a form other than cash, the instrument
constituting the security deposit must be reissued in Buyer’s name or else a
cash escrow equal to the amount of the security deposit will be established at
closing until the instrument is reissued in Buyer’s name.

 

 

 

 

 

 

9.1.9.

          In the event that after the expiration of the Due Diligence Period,
but prior to the close of escrow, any Tenant, other than a Major Tenant, goes
dark, files for bankruptcy, seeks protection under any other debtor protection
law or gives notice that it is vacating the premises prior to the expiration of
its Lease, the Seller shall be required to enter into a master lease for that
Tenant’s Space for the remainder of the term of the Lease at the rent payable
under the lease including, but not limited to, all CAM charges, insurance
reimbursements, and tax reimbursements.

 

 

 

 

 

9.2.          Effect of Failure.

 

 

 

 

 

If Buyer notifies Seller of a failure to satisfy the conditions precedent set
forth in this Paragraph 9, Seller may, within five (5) days after receipt of
Buyer’s notice, agree to satisfy the condition by written notice to Buyer, and
Buyer shall thereupon be obligated to close the transaction provided (a) Seller
so satisfies such condition and (b) no such right to cure shall extend the Close
of Escrow. If Seller fails to agree to cure or fails to cure such condition by
the Close of Escrow, this Agreement shall be automatically terminated, the
Deposit shall be returned to Buyer without any further action required from
either party and neither party shall have any continuing obligations hereunder;
provided, however, if such failure constitutes a breach or default of its
covenants, representations or warranties Seller shall remain liable for such
breach or default as otherwise set forth in this Agreement.

10.          Damage or Destruction Prior to Close of Escrow

In the event that the Real Property should be damaged by any casualty prior to
Close of Escrow, then Seller shall promptly provide Buyer with written notice of
such casualty. If the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of the
parties, is (a) less than One Hundred Thousand Dollars ($100,000), the Close of
Escrow shall proceed as scheduled and any insurance proceeds, plus the cash
amount of any associated deductible, shall be paid over to Buyer; or (b) greater
than One Hundred Thousand Dollars ($100,000), then Buyer may in its discretion
either (i) elect to terminate this Agreement, in which case the Deposit shall be
returned to Buyer without any further action required from either party and
neither party shall have any further obligation to the other

Agreement – Page 20



--------------------------------------------------------------------------------

or (ii) proceed to Close of Escrow in which event any insurance proceeds, plus
the cash amount of any associated deductible, shall be paid over to Buyer. The
foregoing notwithstanding, in the event any casualty results in the cancellation
of, or rental abatement under, any Lease, Buyer shall have the option to
terminate this Agreement without regard to the cost of repairs. Any notice
required to terminate this Agreement pursuant to this Paragraph shall be
delivered no later than thirty (30) days following Buyer’s receipt of Seller’s
notice of such casualty.

11.          Eminent Domain

If, before the Close of Escrow, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the Real
Property which, as reasonably determined by Buyer, would render the Real
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving written notice to Seller within thirty (30) days
after Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement, in which event this Agreement shall automatically
terminate, the Deposit shall be returned to Buyer without any further action
required from either party and neither party shall have any continuing
obligations hereunder. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of less than a
material part of the Real Property, or if Buyer has the right to terminate this
Agreement pursuant to the preceding sentence but Buyer does not exercise such
right, then this Agreement shall remain in full force and effect and, on the
Close of Escrow, the condemnation award (or, if not theretofore received, the
right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property.

12.          Notices.

All notices, demands, or other communications of any type given by any party
hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Paragraph. All notices shall be in
writing and delivered to the person to whom the notice is directed, either (a)
in person, (b) by United States Mail, as a registered or certified item, return
receipt requested, (c) by telecopy or (d) by a nationally recognized overnight
delivery courier. Notices delivered by telecopy or overnight courier shall be
deemed received on the business day following transmission. Notices delivered by
certified or registered mail shall be

Agreement – Page 21



--------------------------------------------------------------------------------

deemed delivered three (3) days following posting. Notices shall be given to the
following addresses:

Seller:

MFPB 290 West, Ltd
Manny Farahani
Peter Barlin
3724 Jefferson, #306
Austin, Texas 78731
(512) 452-9902
(512) 453-8412 Fax

 

 

With Required Copy to:

Steven M. Bowers
Attorney at Law
PO Box 5035
Austin, Texas 78763
(512) 458-2151
(512) 458-2153 Fax

 

 

Buyer:

Anthony W. Thompson
TRIPLE NET PROPERTIES, LLC
1551 N. Tustin Avenue, Suite 650
Santa Ana, CA 92705
(714)  667-8252
(714)  667-6860 Fax

 

 

With Required Copy to:

Louis J. Rogers, Esquire
Hirschler Fleischer
701 East Byrd Street, 15th Floor
Richmond, Virginia 23219
(804) 771-9567
(804)  644-0957 Fax

 

 

13.          Remedies

 

13.1.

          Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days thereafter during which
period Seller may cure the default, Buyer may at its option, and as its sole and
exclusive remedy, either (a) declare this Agreement terminated in which case the
Deposit shall be returned to Buyer without any further action required from
either party or (b) treat the Agreement as being in full force and effect and
bring an action against Seller for specific performance. The foregoing
notwithstanding, no right to cure shall extend the Close of Escrow.

Agreement – Page 22



--------------------------------------------------------------------------------

 

13.2.

          Defaults by Buyer. If there is any default by Buyer under this
Agreement, following notice to Buyer and seven (7) days, during which period
Buyer may cure the default, Seller may, as its sole and exclusive remedy,
declare this Agreement terminated, in which case the Deposit shall be paid to
Seller as liquidated damages and each party shall thereupon be relieved of all
further obligations and liabilities, except any which survive termination. The
foregoing notwithstanding, no right to cure shall extend the Close of Escrow.

In the event this Agreement is terminated due to the default of Buyer hereunder,
Buyer shall, in addition, deliver to Seller, at no cost to Seller, the Due
Diligence Items.

14.          Assignment.

Buyer may assign any or all of its rights and obligations under this Agreement
to any one or more persons or entities upon notice to Seller; provided however,
that absent the express agreement of Seller, no such assignment shall release
Buyer from its liabilities hereunder.

15.          Interpretation and Applicable Law

This Agreement shall be construed and interpreted in accordance with the laws of
the State where the Real Property is located. Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa. The terms
“successors and assigns” shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto.

16.          Amendment

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

17.          Attorney’s Fees

In the event it becomes necessary for either party to file a suit to enforce
this Agreement or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys’ fees and costs of court incurred in such suit.

18.          Entire Agreement; Survival

Agreement – Page 23



--------------------------------------------------------------------------------

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor shall affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the Close of Escrow or earlier termination of this Agreement, except as
expressly limited herein.

19.          Counterparts

To facilitate execution, this Agreement may be executed in any number of
counterparts as may be convenient or necessary, and it shall not be necessary
that the signatures of all parties hereto be contained on any one counterpart
hereof. Additionally, the parties hereto hereby covenant and agree that, for
purposes of facilitating the execution of this Agreement, (i) the signature
pages taken from separate individually executed counterparts of this Agreement
may be combined to form multiple fully executed counterparts, (ii) a facsimile
signature shall be deemed to be an original signature and (iii) a telecopy
delivery (i.e., the transmission by any party of his, her or its signature on an
original or any copy of this Agreement via telecopy or fax machine) shall be
deemed to be the delivery by such party of his, her or its original signature
hereon. All executed counterparts of this Agreement shall be deemed to be
originals, but all such counterparts taken together or collectively, as the case
may be, shall constitute one and the same agreement.

20.          Acceptance

Time is of the essence of this Agreement. If the final date of any period falls
upon a Saturday, Sunday, or legal holiday under the laws of the State of Texas,
then in such event the expiration date of such period shall be extended to the
next day which is not a Saturday, Sunday, or legal holiday under the laws of the
State of Texas.

21.          Real Estate Commission

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contacted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby, except that Seller
has contracted with Golden Eagle Investments and REOC Partners, Ltd

Agreement – Page 24



--------------------------------------------------------------------------------

as its broker and will pay a commission of $100,000 to each broker and a
commission of $300,000 to Triple Net Properties Realty, Inc. if, but only if,
the Close of Escrow occurs pursuant to this Agreement. Such commission shall be
payable upon the Close of Escrow from the proceeds of the Purchase Price
deposited by Buyer. Each party hereby indemnifies and agrees to hold the other
party harmless from any loss, liability, damage, cost, or expense (including
reasonable attorneys’ fees) resulting to the other party by reason of a breach
of the representation and warranty made by such party in this Paragraph.

22.          Financing Contingency.

Buyer’s obligations under this Agreement are contingent upon Buyer obtaining, no
later than forty-five (45) days after the Effective Date, a binding commitment
for financing to be secured by a first mortgage or deed of trust against the
Real Property in an amount and terms reasonably acceptance to Buyer. The failure
of Buyer to notify Seller by the end of the forty-five (45) day period that it
has obtained the binding commitment shall be deemed a failure of this
contingency and this Agreement will, in such event, be automatically terminated
and the Deposit paid to Seller without further action required by either party.
Buyer shall use good faith efforts to obtain financing conforming to the terms
of this Paragraph.

23.          Cooperation with S-X 3-14 Audit.

Seller acknowledges that Buyer intends to assign all of its rights, title and
interest in and to this Agreement. The assignee may be a real estate investment
trust (“REIT”) promoted by the Buyer. Seller acknowledges that it has been
advised that if the purchaser is a REIT, the assignee is required to make
certain filings with the Securities and Exchange Commission (the “SEC Filings”)
that relate to the most recent pre-acquisition fiscal year (the “Audited Year”)
for the Property. To assist the assignee in preparing the SEC Filings, Seller
agrees to provide the assignee with the following:

 

1.          Access to bank statements for the Property for the Audited year;

 

 

 

2.          Rent Roll for the Property as of the end of the Audited Year;

 

 

 

3.          Operating Statements for the Property for the Audited Year;

 

 

 

4.          Access to the general ledger for the Property for the Audited Year;

 

 

 

5.          Cash receipts schedule for the Property for each month in the
Audited Year;

Agreement – Page 25



--------------------------------------------------------------------------------

 

6.          Access to invoice for expenses and capital improvements for the
Property in the Audited Year;

 

 

 

7.          Copies of all insurance documentation for the Property for the
Audited Year;

 

 

 

8.          Copies of accounts receivable aging for the Property as of the end
of the Audited Year and an explanation for all accounts over 30 days past due as
of the end of the Audited Year; and

 

 

 

9.          Signed representation letter at the end of field work.

The provisions of this Section shall survive the Close of Escrow

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

Agreement – Page 26



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR _____________ PURCHASE AGREEMENT

EXECUTED on this ____ day of __________, 2002

SELLER:

MFPB 290 West, Ltd.,
a Texas limited partnership
By: MFPB 290 West Management, LLC

By:

 /s/ MANNY FARAHANI

 

 

--------------------------------------------------------------------------------

 

 

Manny Farahani, Manager

 

 

 

--------------------------------------------------------------------------------

 

Manny Farahani

 

 

 

/s/ PETER BARLIN

 

--------------------------------------------------------------------------------

 

Peter Barlin

 

EXECUTED on this ____ day of ________, 2002.

BUYER:

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

By:

 /s/ ANTHONY W. THOMPSON

 

 

--------------------------------------------------------------------------------

 

 

Anthony W. Thompson
President

 

"SUBJECT TO THE TERMS AND CONDITIONS CONTAINED
IN THE ATTACHED EARNEST MONEY RECEIPT."

Contract received June 19, 2002.

/s/ TERRI TALLEY NASSOUR

 

--------------------------------------------------------------------------------

 

Terri Talley Nassour
Commercial Escrow Officer

 

Heritage Title Company of Austin, Inc.
98 San Jacinto Blvd., Ste. 400
Austin, Texas 78701
512/505-5000
512/505-5024 FAX

Agreement – Page 27



--------------------------------------------------------------------------------

Exhibit A

Real Property Description

TRACT 1:

Being all of that certain tract or parcel of land containing 6.238 acres, more
or less, out of Lot 1, FOREST GROVE SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded in Volume 86, Page 133B of
the Plat Records of Travis County, Texas, said tract being more particularly
described by metes and bounds shown on Exhibit “A-1” attached hereto and made
part hereof.

 

 

TRACT 2:

Easement Estate for access created by instrument dated January 3, 1986 and
recorded in volume 9521, Page 437 of the Real Property Records of Travis County,
Texas, over and across all of that certain tract or parcel of land containing
0.209 of an acre, more or less, out of and a part of Lot 1, Block B, of OAK HILL
INDUSTRIAL PARK, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded in volume 75, page 227 of the Plat records of Travis
County, Texas, said tract being more particularly described by metes and bounds
therein.

 

 

TRACT 3:

Easement Estate for drainage created by instrument dated January 3, 1986 and
recorded in Volume 9521, Page 437 of the Real Property Records of Travis County,
Texas over and across all of that certain tract or parcel of land containing
0.114 of an acre, more or less, out of and a part of Lot 1, Block B, of OAK HILL
INDUSTRIAL PARK, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded in Volume 75, Page 227 of the Plat Records of Travis
County, Texas, said tract being more particularly described by metes and bounds
therein.

 

 

TRACT 4:

Easement Estate for access created by instrument dated march 31, 1986 and
recorded in Volume 9701, page 963 of the Real Property Records of Travis County,
Texas, over and across all of that certain tract or parcel of land containing
0.332 of an are, more or less, out of and a part of Lot 1, Block B, of OAK HILL
INDUSTRIAL PARK, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded in Volume 75, Page 227 of the Plat Records of Travis
County, Texas, said tract being more particularly described by metes and bounds
therein.



--------------------------------------------------------------------------------

Exhibit "A-1"

ALL OF THAT CERTAIN TRACT OR PARCEL OF LAND OUT OF THE THOMAS ANDERSON LEAGUE IN
TRAVIS COUNTY, TEXAS. BEING A PORTION OF LOT 1, FOREST GROVE SUBDIVISION. A
SUBDIVISION IN TRAVIS COUNTY, TEXAS, AS RECORDED IN PLAT BOOK 86, PAGE 133B OF
THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS. THE HEREIN DESCRIBED TRACT BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING at a 1/2 inch iron pin found at the Northeast corner of said Lot 1,
being in the South line of Lot 1, Block B, Oak Hill Industrial Park, a
subdivision recorded in Plat Book 75, Page 227 of the Plat Records of Travis
County, Texas, for the Northeast corner and PLACE OF BEGINNING hereof:

THENCE along the East line of Lot 1, Forest Grove Subdivision, S 03° 25' 42" E
for a distance of 589.29 feet to an 'X' set on a telephone box, at the Northeast
corner of that portion of said Lot 1 awarded by judgment to the State of Texas
in Cause No. 2143 of the Probate Court Number One in Travis County, Texas, and
recorded in Volume 12239, Page 1276 of the Real Property Records of Travis
County, Texas, being in the new North r.o.w. line of U.S. Hwy No. 290 West for
the Southeast corner-hereof:

THENCE along the North line of the State of Texas Tract, being the new North
r.o.w. line of U.S. Hwy No. 290 West, N 88° 13' 18" W for a distance of 268.69
feet to a 1/2 inch iron pin set at the Northwest corner of the State of Texas
Tract, being in the Southwest line of said Lot 1, for the Southwest corner
hereof:

THENCE along the Southwest line of said Lot 1, N 06° 25' 10" W for a distance of
97.63 feet to a 1/2 inch iron pin found at an angle point and N 59° 51' 35" W
for a distance of 460.14 feet to an iron pipe found at the most Westerly corner
of said Lot 1, for the most Westerly corner hereof:

THENCE along the Northwest line of said Lot 1, N 31° 30' 07" E for a distance of
260.18 feet to a 1/2 inch iron pin found at the Northwest corner of said Lot 1,
being at the Southwest corner of said Lot 1, Block B, Oak Hill Industrial Park,
for the Northwest corner hereof:



--------------------------------------------------------------------------------

FIELD NOTES
FOR

TRACT I - 6.238 ACRES - Page Two

THENCE along the North line of said Lot 1, being the South line of said Lot 1,
Block B, N 86° 36' 31" E for a distance of 507.10 feet to the PLACE OF BEGINNING
and containing 6.238 acres of land, more or less.

SURVEYED BY:
ROY D. SMITH SURVEYORS. P.C.

/s/ ROY D. SMITH

 

--------------------------------------------------------------------------------

 

ROY D. SMITH

REGISTERED PROFESSIONAL SURVEYOR

May 22, 1998

Updated: September 26, 2000

Job No. 1985

 

[SEAL]